Ed Glass, hereinafter called the petitioner, filed his petition in this court for a writ of habeas corpus alleging that he was illegally restrained of his liberty by the sheriff of Creek county, Okla.
Since the filing of the petition, the defendant has been convicted of murder and sentenced to life imprisonment in the state penitentiary, and his appeal from such conviction is now pending in this court. For the reasons stated, the cause has become moot, and the petition is dismissed.
EDWARDS, P.J., and DAVENPORT, J., concur. *Page 353